Citation Nr: 1106479	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  01-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with disc bulge at L5-S1, on a 
direct basis.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2000 and August 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The case was most recently before the Board in March 2008.  At 
that time, the Board granted service connection for degenerative 
disc disease of the lumbar spine, with disc bulge at L5-S1.  
However, this award was based on the aggravation of the lumbar 
spine disability by service-connected disability of the right 
lower extremity.  See 38 C.F.R. § 3.310.  Thus, the Veteran is 
service connected for only the degree of additional disability of 
the degenerative disc disease of the lumbar spine, with disc 
bulge at L5-S1, due to aggravation by the service-connected 
disability of the right lower extremity.  The Board remanded the 
claim of service connection on a direct basis, as well as the 
TDIU issue, to the agency of original jurisdiction (AOJ) for 
additional development.

By a June 2010 rating decision, the Appeals Management Center 
(AMC) implemented the award of service connection that the Board 
granted in March 2008.  The AMC set an effective date of the 
award to November 17, 1999.  A noncompensable (zero percent) 
rating was assigned for degenerative disc disease of the lumbar 
spine after the AMC deducted the pre-aggravation baseline 
evaluation from the post-aggravation evaluation.

In November 2010, the Veteran submitted additional argument and 
evidence to the Board.  In December 2010, the Veteran's 
representative waived review of the newly submitted evidence by 
the AOJ.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board 
will consider such evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  The Veteran does not have degenerative disc disease of the 
lumbar spine, with disc bulge at L5-S1, that is attributable 
directly to his active military service.

2.  The Veteran's service-connected disabilities are as likely as 
not of such nature and severity as to prevent him from securing 
or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for degenerative disc disease of the 
lumbar spine, with disc bulge at L5-S1, on a direct basis is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).

2.  The criteria for an award of TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 
4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000, during the pendency of this appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2010).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's claims were filed prior to the enactment of the 
VCAA.  Additionally, the RO initially adjudicated the service 
connection claim prior to the enactment of the VCAA.  Although 
pre-adjudicatory VCAA notice was not possible, the United States 
Court of Appeals for Veterans Claims (Court) has held that, in 
cases such as this one, the Veteran has the right to subsequent 
content-complying notice.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, when the case was in remand status.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the veteran to provide 
any evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through August 2004, May 2006, and May 2008 notice letters, the 
Veteran and his representative were notified of the information 
and evidence needed to substantiate the Veteran's claim of 
service connection.  Pursuant to the Board's March 2008 remand, 
the May 2008 letter also notified the Veteran of the information 
and evidence needed to substantiate his TDIU claim.  The May 2008 
letter provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although 
the complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly re-
adjudicated in September 2010, which followed the May 2008 notice 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the August 2004, May 2006, and May 2008 
notice letters satisfy the statutory and regulatory requirement 
that VA notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was 
notified that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his claims.  Consequently, a remand of the issues on 
appeal for further notification of how to substantiate the claims 
is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issues on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Lexington, Kentucky.  
Records from multiple private treatment providers identified by 
the Veteran have also been obtained.  The RO requested and 
obtained the Veteran's records from the Social Security 
Administration (SSA).  Additionally, the Veteran was provided 
multiple VA examinations in connection with his claims, the 
reports of which are of record.  The Veteran underwent VA 
examination most recently in August 2010 pursuant to the Board's 
March 2008 remand.  That examination reports contain sufficient 
evidence by which to decide the claims regarding the origin of 
the Veteran's lumbar spine disability and the effect that his 
service-connected disabilities has on his employability.  
Furthermore, the Veteran was afforded a hearing before the RO in 
August 2000, the transcript of which is also of record.  
Significantly, the Veteran has not otherwise alleged that there 
are any outstanding medical records probative of his claims on 
appeal that need to be obtained.  Thus, VA has properly assisted 
the Veteran in obtaining any relevant evidence.

II. Analysis

A. Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic 
diseases, such as arthritis, may be presumed to have been 
incurred during service if the disease becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran has consistently contended that his low back or 
lumbar spine disability was aggravated by his service-connected 
disability of the right lower extremity (total right knee 
replacement, previously a tear of the medial collateral ligament, 
anterior cruciate ligament, and medial meniscus, and a fracture 
of the distal third tibia, with instability and arthritis).  This 
contention was substantiated and, as noted in the introduction, 
the Board awarded service connection on a secondary basis as a 
result of aggravation under 38 C.F.R. § 3.310.

The service connection claim was also developed for appellate 
review on a direct basis.  In this regard, the Veteran has not 
submitted any statements indicating that his lumbar spine 
disability is related to his military service.  He has always 
maintained that the disability was aggravated by right knee 
problems while pursuing the claim.  In fact, at his hearing 
before the RO in August 2000, the Veteran and his representative 
acknowledged that the Veteran experienced an injury to the low 
back in October 1983.  The Veteran testified that he was hit in 
the back during work as a coal miner.  At the hearing, an October 
1983 record from the University of Kentucky Medical Center was 
submitted.  It was noted that the Veteran sustained compression 
fractures of L1 and L2 vertebrae on October 25, 1983.

By way of background, the Veteran's disability affecting the 
right knee was found to be related to military service when 
service connection was granted in January 1972.  The evidence 
shows that the Veteran injured his right knee when he jumped from 
a helicopter in December 1970 while stationed in Vietnam.  On 
account of the resultant injury, the Veteran was discharged from 
military service due to permanent physical disability as a result 
of the right knee disability.

Although the Veteran has not submitted statements in furtherance 
of his claim that suggest he has a lumbar spine disability 
directly related to military service, a June 2005 letter from Dr. 
J.P. contains such a contention.  This letter is the only 
evidence that contains information that links the Veteran's 
lumbar spine disability to his military service rather than to an 
October 1983 coal mining injury or other instance of post-service 
onset.  Dr. J.P. noted that the Veteran had lumbar spine problems 
including a bulging disc at L5-S1.  Dr. J.P. stated that the 
Veteran sustained an injury to his lumbar spine during active 
duty status at the same time as the right knee injury.  Dr. J.P. 
stated that, according to the Veteran, the Veteran developed 
significant pain in his back that partially resolved over time, 
but had recurred with significant radiation to the right lower 
extremity.

Dr. J.P.'s statements in his June 2005 letter regarding an in-
service lumbar spine injury appear to be mere recitations of the 
Veteran's reported history at that time.  It does not appear that 
Dr. J.P. reviewed the Veteran's service treatment records.  Those 
records do not support a finding that the Veteran injured his low 
back/lumbar spine when he injured his right knee.  There are 
approximately ten entries in the service records detailing the 
incident and follow-up treatment.  The records clearly document 
that, on December 19, 1970, the Veteran jumped from a helicopter, 
landed on rocky ground, and he heard a "pop" when he twisted 
his right knee.

Follow-up treatment records shortly after the injury only 
reference the right knee.  A hospitalization summary report 
reflects that the Veteran was hospitalized for 230 days at the 
Ireland Army Hospital in Fort Knox, Kentucky, with no reference 
to a low back injury.  Additionally, a May 1971 medical board 
proceeding and a June 1971 physical evaluation board proceeding 
did not indicate there were any low back problems, including 
after a physical examination of all the Veteran's systems.  
Moreover, in an April 1971 report of medical history, the Veteran 
denied having or ever having back trouble of any kind.  The 
evidence in these records is inconsistent with the reported 
history in the June 2005 letter.  The service records are 
consistent with the Veteran's other statements and testimony 
where he consistently referred to only an in-service right knee 
injury and no low back injury until the October 1983 coal mining 
injury.

A subsequent letter from Dr. J.P., dated in June 2006, indicates 
further that the history reported in the June 2005 letter was 
inaccurate.  In the June 2006 letter, Dr. J.P. gave an opinion 
that the Veteran developed a gait disturbance on account of the 
in-service right knee injury.  Dr. J.P. stated that it was 
reasonable to assume that the Veteran's degenerative disc disease 
was exacerbated and accelerated by the gait disturbance.  
Significantly, Dr. J.P. only noted that a right knee injury 
occurred during military service.  No reference was made to an 
in-service low back injury in the Veteran's history within the 
June 2006 letter.  The June 2006 letter, and the medical history 
contained therein, is consistent with the evidence in the service 
treatment records and the Veteran's consistent contentions.  
Indeed, it was on this type of medical history and opinion 
evidence that service connection was granted for degenerative 
disc disease of the lumbar spine-aggravation by service-
connected disability.

In view of this information and evidence, the Board finds that 
Dr. J.P.'s June 2005 letter is not credible with respect to the 
statements tending to show that the Veteran experienced a low 
back/lumbar spine injury during military service or that his 
degenerative disc disease is related to such an injury.  Although 
Dr. J.P. is competent to provide an opinion on such a matter, it 
was based on an inaccurate medical history and without review of 
the service treatment records.  Dr. J.P.'s June 2006 lends itself 
to credibility as it was based on an accurate medical history.  
However, that letter and the remaining medical evidence do not 
establish that the Veteran's lumbar spine disability is 
attributable to his active military service.  

In consideration of the evidence of record, the Board finds that 
the evidence does not establish that an injury, disease, or event 
occurred during the Veteran's active military service to which 
his current degenerative disc disease of the lumbar spine could 
possibly be related (other than tangentially by way of 
aggravation by a service-connected disability for which service 
connection has already been awarded).  As detailed in the 
discussion concerning the reported history in Dr. J.P.'s June 
2005 letter, the evidence shows that the Veteran did not 
experience a low back injury during service and that the the 
earliest low back injury occurred in October 1983 as a result of 
a coal mining incident.  This is evident based on the service 
treatment records, the post-service treatment records, and the 
Veteran's own consistent statements and testimony.  The Board 
finds that any statements to the contrary are not credible.

In addition, pursuant to the Board's March 2008 remand and prior 
remand instructions, a VA examination was conducted in August 
2010.  The examiner diagnosed the Veteran with degenerative disc 
disease and degenerative joint disease of the lumbar spine.  X-
rays from August 2010 confirmed that the Veteran has degenerative 
changes in the lower thoracic spine.  The examiner noted that the 
Veteran had a long history of low back pain dating to trauma 
while working in the coal mines.  The examiner provided an 
unequivocal opinion that the Veteran's lumbar spine disability 
was not caused by or a result of his military service and that 
there were no records referable to the back from that time 
period.  Instead, as consistent with the other opinion evidence, 
the examiner found that the Veteran's service-connected 
disability of the right lower extremity aggravated his lumbar 
spine disability.  Without sufficient evidence directly 
attributing the Veteran's degenerative disc disease of the lumbar 
spine, with disc bulge at L5-S1, to his active military service, 
service connection is not warranted for the claimed disability on 
a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Although the Veteran's service connection claim has been 
characterized as one including degenerative disc disease of the 
lumbar spine, the claim plainly includes degenerative joint 
disease or arthritis.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Mild degenerative joint disease of the lumbar spine was 
initially seen on x-ray in April 2000, which occurred near 30 
years after the Veteran's separation from active service.  
Although a history of low back pain is evident in the records, 
there is no suggestion that such a history dates back prior to 
October 1983, or that any arthritis manifested itself to a 
compensable degree within one year of the Veteran's separation 
from military service.  Thus, service connection is not warranted 
for arthritis of the lumbar spine on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claim of 
service connection for degenerative disc disease of the lumbar 
spine, with disc bulge at L5-S1, must be denied on a direct 
basis.  In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of service connection on a direct basis, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. TDIU

A total disability rating for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disability.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2010).  This is so, provided the 
unemployability is the result of a single service-connected 
disability ratable at 60 percent or more, or the result of two or 
more service-connected disabilities, where at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has been awarded service connection for "tear 
of the medial collateral ligament, anterior cruciate ligament, 
and medial meniscus of the right knee, and a fracture of the 
distal third tibia, with instability and arthritis, status-post 
total right knee replacement," evaluated as 60 percent 
disabling.  He also has been awarded service connection for 
degenerative disc disease of the lumbar spine, evaluated as 
noncompensably disabling when taking into account aggravation of 
the lumbar spine disability by the service-connected disability 
of the right lower extremity.

Given the 60 percent rating for the total right knee replacement, 
the Veteran meets the criteria for consideration for entitlement 
to TDIU on a schedular basis because the rating satisfies the 
percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must 
be found that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

Consequently, the Board must determine whether the Veteran's 
service-connected disability precludes him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact 
that a Veteran may be unemployed or has difficulty obtaining 
employment is not determinative.  The ultimate question is 
whether the Veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to 
advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 
(2010).  In making its determination, VA considers such factors 
as the extent of the service-connected disability, and employment 
and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(b), 4.19.

The Veteran asserts that his service-connected disabilities 
prevent him from engaging in substantially gainful employment, 
particularly in his usual occupational fields as a coal miner and 
a truck driver.  Information concerning the Veteran's employment 
history indicates that he was a coal miner for many years after 
military service.  In the 1990s, he was employed as a truck 
driver.  The Veteran states that he could no longer work as a 
truck driver on account of his right knee and low back problems.  
He attempted employment once more in the coal mines, but he 
states that his right knee and low back disabilities prevented 
him from retaining employment.  The evidence also reflects that 
the Veteran has a ninth grade education and was held back in 
school.  He did not complete high school or attempt to obtain a 
GED (General Educational Development) degree.

A March 2001 SSA decision determined that the Veteran was totally 
disabled, primarily on account of degenerative disc disease of 
the lumbar spine and arthritis of the right knee (prior to his 
total knee replacement).  SSA found that the Veteran had not 
engaged in substantially gainful activity since December 10, 
1999.  SSA also found that the Veteran had limited education to 
pursue employment outside of his usual occupations.

The March 2001 SSA decision and accompanying records are 
probative evidence with respect to the TDIU claim.  However, the 
decision is not dispositive and VA is not bound by SSA's 
decision.  Significantly, due to the manner in which the Veteran 
has been awarded service connection for degenerative disc disease 
of the lumbar spine (by aggravation), only the degree of 
disability of the Veteran's disability due to aggravation may be 
considered in assessing whether that disability affects 
employability.

Pursuant to the Board's March 2008 remand, the August 2010 VA 
examiner considered the effects of the Veteran's service-
connected disabilities on his employability.  Initially, the 
examiner determined that 80 percent of the Veteran's lumbar spine 
disability was a result of the underlying disability and 20 
percent was a result of the aggravation caused by the right knee 
disability.  The examiner found that the Veteran's right lower 
extremity condition would have a severe impact on his ability to 
perform physical employment due to pain and limited mobility.  
According to the examiner, there would be no impact on sedentary 
employment.  The examiner also found that the Veteran's lumbar 
spine disability would have a mild impact on his ability to 
perform physical employment due to pain.  According to the 
examiner, there would be no impact on sedentary employment.

Based on the evidence from the August 2010 VA examination, the 
combined effect of the right lower extremity disability and "20 
percent" of the lumbar spine disability likely prohibits the 
Veteran from performing physical employment.  This is supported 
by his employment history of failing to retain coal mining and 
truck driving jobs.  It appears that the Veteran could physically 
perform sedentary work.  However, the analysis does not end 
there.  Even if the Veteran could physically perform a sedentary 
job, he likely would not have the requisite education or skill 
set to do so.  A sedentary job, at least one worthy of gainful 
employment, would likely require more than a ninth grade 
education and non-physical training.  The entirety of the 
Veteran's 25-year post-service career was one in the arena of 
physical labor.  He is likely no longer able to obtain this type 
of gainful employment.  

Here, the evidence at least raises reasonable doubt as to whether 
the Veteran can not engage in substantially gainful employment.  
When reasonable doubt is resolved in the Veteran's favor, the 
Board finds that his service-connected disabilities are as likely 
as not of such nature and severity as to prevent him from 
securing or following substantially gainful employment.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, a TDIU is 
warranted.


ORDER

Service connection for degenerative disc disease of the lumbar 
spine, with disc bulge at L5-S1, is denied on a direct basis.

Entitlement to TDIU is granted, subject to the regulations 
governing the payment of monetary benefits.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


